DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from canceled claim 5 making the scope of the claim unascertainable.  For the purposes of examination, the claim will be interpreted as depending from claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2013/0180083) and Anderson Jr. (4265448).  Walker discloses a hand-held twirling apparatus (Fig. 4) for use at sporting events (paragraph 5) having a handle (16) with a proximal end and an opposite distal end (Fig. 1) of sufficient size for gripping by a user (paragraph 32), an elongated tail-shaped object (12) and a coupling member (18) formed of pliable and deformable material such as plastic extending between the handle and tail-shaped object having one end with a flexible tether (32) for connecting to the tail-shaped object (paragraph 38) and a second opposite free end press or snap fit within the proximal end of the handle using any known mechanical mechanism (paragraph 33).  The apparatus is configured for enabling the tail-shaped object to twirl about a longitudinal axis of the handle (Fig. 4, paragraph 11).  Walker discloses the basic inventive concept with the exception of the deformable material configured to deform and expand and having at least one radially extending protrusion that extends outwardly in a direction away from the distal end of the handle.  Anderson Jr. discloses a device with a handle having proximal and distal ends (Fig. 1) and a coupling member (33) having one end coupled to a flexible tether (31) and an opposite free end press fit into the proximal end of the handle (Fig. 4) with radially extending protrusions or barbs See in re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 2, 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker and Anderson Jr. as applied above for claim 1 and further in view of Stark (4427724) and Huling (2001/0035121).  Walker and Anderson Jr. disclose the basic inventive concept with the exception of the tail-shaped object being a stuffed object with plush fabric material resembling fur.  Stark discloses a hand held twirling apparatus with an elongated tail-shaped object formed from a plurality of textile streamers customized to a team for use at sporting events (Fig. 1, column 1 lines 5-34 & column 2 lines 3-10).  Since both Walker and Stark relate to objects configured to be twirled by a user at a sporting event, it would have been obvious to one of ordinary skill in the art substitute the tail-shaped object of Walker for the tail-shaped object of Stark for the predictable result of using an object with a twirling apparatus that will create an interesting visual effect when operated by a user. Huling discloses an elongated tail-shaped object In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker and Anderson Jr. as applied above and further in view of Sherrod (2008/0282960).  Walker and Anderson Jr. disclose the basic inventive concept with the exception of including two or more tail-shaped objects each with a coupling member for being alternatively attached to the handle.  Sherrod discloses an apparatus for use at sporting events that can have a plurality of objects with coupling members (20, 20a, 26a, 26b, 26c) alternatively attached to the apparatus (Fig. 4, paragraphs 31-33).  Since both Walker and Sherrod relate to apparatuses used at sporting events, it would have been obvious to one of ordinary skill in the art to modify Walker to include a plurality of tail-shaped objects and coupling members based on the teaching of Sherrod for the predictable result of enhancing the versatility of the device by enabling its appearance to be modified based on the desires of the user.  
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Anderson Jr. and Sherrod as applied above for claim 14 and further in view of Stark and Huling.  Walker, Anderson Jr. and Sherrod disclose the basic In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 13-16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Application GB2292122A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711